Explanations of vote
(DE) Mr President, experts agree that the trend towards flight from the land will intensify still further over coming years, and the high death rate among farmers is a factor in that. This disturbing tendency has also been encouraged by our misguided subsidy policy, from which, as a rule, only the big players benefit, not to mention the long years over which rural areas have been neglected.
It follows that we have to ensure that small farms and those in mountainous areas can survive, with the creation of equivalent living conditions in town and country, and that we must press on with the development of the infrastructure in individual regions and the establishment of links between them. It is for that reason that I have voted in favour of the Daul report's adoption.
in writing. - (EL) The Commission proposal on the development of energy crops and biomass production crops endeavours to mitigate the impasses created by the new CAP in the rural economy, for workers in agricultural product processing industries and for small and medium-sized holdings, from its first year in application and which will intensify on its completion.
However, the incentives contained in the proposal and the preconditions for paying them benefit large farm holdings in the northern countries of the ΕU which have a comparative advantage due to their soil and climate conditions and size, but do not benefit countries with a dry summer climate and small holdings, because they are of a horizontal nature and deliberately overlook these differences.
In our country, for example, there are no areas which were entered into the set-aside scheme in order to be cultivated with energy crops, with the result that there is no benefit from this measure, while the surface area subsidy of 4.5 euros per decare is insignificant and is not therefore an incentive of any substance.
That is why we disagree with the proposed regulation, despite the fact that we consider the Commission proposal for the new Member States as regards energy crops to be positive in principle, because it moves in the direction of equal treatment, even though it does not constitute equal treatment.
in writing. - (FR) I voted in favour of the report by my esteemed colleague, Mrs Descamps. on the proposal for a Council decision on the conclusion of the Agreement between the European Union and the Government of Canada establishing a framework for cooperation in the fields of higher education, training and youth. This report is entirely in line with a very long-standing tradition of cooperation, and it is logical that we should create privileged relations by means of the youth of the European Union and of Canada, who are the sons of Europe.
The aim of these agreements is to strengthen our cooperation in the fields of higher education and training with Canada, on the one hand, and with the United States, on the other.
The texts therefore renew, for an eight year period - from 2006 to 2013 - the cooperation programmes previously concluded with the European Union, in 1995 and in 2000.
The cooperation agreement negotiated with Canada is designed to strengthen and expand the scope of the previous agreement, by providing a new framework for cooperation in the sphere of youth.
Renewing the previous programme in part, the new agreement concluded with the United States establishes innovative programmes leading to the creation of Transatlantic Degrees. It aims to promote exchange schemes for students and teachers, strengthen the Schuman-Fulbright programme and encourage closer institutional collaboration in higher education.
These two agreements have proven their usefulness in the past. Implementing them should improve the openness and competitiveness of our higher education systems for the future, while building bridges between our peoples and promoting mutual understanding.
I am delighted that our Parliament has voted in favour of the conclusion of these agreements, thereby enabling the relationships linking our two continents to be strengthened.
(DE) Mr President, the public are becoming more and more mobile; there is no longer anything exceptional about working or studying in another EU Member State, or about living in one in retirement, and so a number of complex issues and problems - which we have not yet resolved - arise with regard to social security. Although a certain amount has been going on since the first Community rules and regulations on this subject were enacted over 30 years ago, there is still a need for action in this respect, to which I do not believe the Matsouka report does justice, and it is for that reason that I abstained from voting on it.
Businesses in the aquaculture sector, following the rapid development of the sector in indigenous species of fish and shellfish, want to get into the cultivation of non-indigenous species.
The proposal for a regulation makes provision for certain safety procedures because there is a clear danger of disrupting the natural biodiversity in an area once non-indigenous species have been introduced and released.
Nonetheless, there can be no full safeguard, especially as the data needed have been requested from the interested parties, as was the case with GMOs.
Historically, of course, for species such as carp, trout and so on, there proved to be no repercussions in the areas in which they were released. Nonetheless, there is no guarantee that this historic precedent will be repeated, whatever the efforts and safety valves.
On the other hand, the facility to import such organisms and the possible economic benefits which will accrue can be counterbalanced by fishing and/or cultivating them in countries where they constitute natural populations - in other words, with no danger to natural ecosystems. This would also allow these countries to develop, for the benefit of their peoples too, in direct disproportion to any economic results there would be in the Member States of the EU. In other words, the business interests would win, but [not] at the expense of the peoples in the countries of origin of the non-indigenous species.
in writing. (SV) I am of the opinion that the EU's financial aid to the fishing industry should be abolished as soon as possible and that those Member States responsible for overfishing should themselves compensate the developing countries affected by EU fisheries agreements. Such compensation should not be paid for from the EU budget.
I have, despite everything, decided to vote in favour of the report, as it reduces the chances of national special interests influencing aid.
The United Nations Convention against Corruption is in fact the first global instrument designed to prevent and combat corruption.
The purpose is thus to create a global strategy and framework, with a range of minimum, but significant, standards, which must be applied to all parties to the Convention. The standards should help in the prevention, investigation and prosecution of corruption and the freezing, seizure, confiscation and return of the proceeds of these offences.
The Commission negotiated this agreement, which is based on elements of the Convention that fall within the scope of the Community's competences, and concluded those negotiations in September 2005 on the Community's behalf.
I therefore welcome the conclusion of this agreement. I am very disappointed, however, that three Member States - Sweden, Slovenia and Estonia - have yet to sign up to the Convention.
I hope the ratification process carried out by the Community, and by the Member States that have yet to do so, is concluded at the earliest opportunity. I wish to highlight the vital importance of this Convention entering into force as quickly as possible. Once this happens, more effective action can be taken to prevent and combat this type of crime.
in writing. (SV) It is unacceptable for the EU now to attempt to bind all its Member States to a third party in an international treaty. The whole idea of the United Nations Convention against Corruption is one based on voluntary participation and respect for the national right of self-determination. The rapporteur, Mr Catania, has chosen to cite 26 assorted articles in his report as support for the proposal. None of these articles accord the EU the power or competence to enter into a legally binding treaty with a third party. The EU should instead focus on the widespread corruption within its own institutions. Internal corruption within the EU is a growing problem that is in the process of eroding citizens' trust in the whole European idea.
The June List believes that the EU is exceeding its powers and is therefore voting against the proposal as a whole.
This report is one that, naturally, I voted in favour of. The battle against corruption around the world is an essential objective for the good governance of all members of the international community, and in turn, a key factor in peace and development.
Quite apart from ethical and economic considerations, there is a salient point that makes the fight against corruption on a world scale a key factor in international relations. Countries with corrupt governments are governed by rules, criteria and interests that are incompatible with those of sustainable development, cooperation and peace. To tackle them is to tackle one of the causes of conflict and poverty.
It is not enough, however, for us merely to sign up to conventions of this nature. What is needed is for this fight to form part of our criteria for action at international level, not least in the area of cooperation in which the EU plays such a significant role. That is why I voted in favour.
in writing. - (PT) The Commission's proposal, on which this report is based, is aimed at bringing Regulation (EC) No 1698/2005 into line with the European Council Agreement of 15/16 December 2005 on the financial perspective 2007-2013, as regards the capping of allocations from the Cohesion Fund, and as regards the exemption of Portugal from the application of the cofinancing requirement for the amount of EUR 320 million.
Under the terms of this agreement, the amount of EUR 320 million to be awarded to Portugal would not be 'subject to the requirement of national cofinancing' 'in light of the specific difficulties of Portuguese farming'.
The provision of a 'national envelope' in the context of a global appropriation provided for by the new rural development instrument (EAFRD), and the doubling of the originally proposed amount, increased on account of the exemption in recognition of the difficulties faced by Portuguese farming, were, for Portugal, among the most positive aspects of the new political agreement that was reached under the UK Presidency as part of the lengthy and difficult negotiations on the financial framework for the next period 2007-2013.
I therefore voted for the Mulder report, which advocates the adoption of the Commission proposal before us.
in writing. (SV) The June List believes that the common agricultural policy (or 'rural development', as we will be calling it from 2007 onwards) should be abolished.
This week (the week commencing 23 October 2006), the EU's Court of Auditors observed for the thirteenth time in a row that it could not guarantee that more than a small part of the EUR 105 billion from EU budget had been used correctly or for the purposes intended. Aid under the agricultural policy is one of the biggest problem areas to monitor, and there are great problems with monitoring in certain sectors, such as aid for olive oil production.
This cannot go on. The running tap that is EU funding must be turned off. We have therefore voted against this report.
in writing. This report approves the Commission's proposal to make two changes to the rural development financing mechanism in line with the December 2005 European Council's agreement on rural development funding for the period 2007-2013. Conservative MEPs condemned the December 2005 agreement and therefore cannot support proposals originating from it.
The British Government squandered a golden opportunity to achieve a fairer distribution of rural development funds and allowed certain Member States, even at that early stage, to allocate for themselves substantial sums of the already reduced amounts. Ultimately, the UK ended up with only 3.5% of the funds available for the EU-15. The proposal in question allows Portugal to exempt itself from the obligation to cofinance the amounts it secured for itself at the December Council. Conservatives believe that this sets a dangerous precedent.
In addition to general considerations concerning the need to bring agricultural policy and the funds awarded to farmers increasingly into line with the objectives of rural development, a further reason for my vote in favour of this report was that the exceptional situation faced by Portugal has been acknowledged and that the requirement of national cofinancing has accordingly been removed.
Clearly as a consequence of the question I put to the Commission, Portuguese farmers, Portuguese farming and the potential for rural development have recently been hindered by the Portuguese government's inability or unwillingness to take action, with large amounts of funding going unused. For this reason, this special case is well justified.
I voted in favour of the Lienemann report on the proposal for a directive of the European Parliament and of the Council establishing a Framework for Community Action in the field of Marine Environmental Policy, because this Marine Strategy Directive will duly implement the proposals of the Sixth Environmental Action Programme on promoting the sustainable use of the seas and marine ecosystems.
A significant proportion of European citizens live in coastal regions and depend on the sea for their livelihood, whereas for others it is a place of leisure. Developing national marine strategies - aimed at achieving good environmental status, and at protecting and preserving the most vulnerable marine ecosystems and biological diversity - will make it possible to maintain activities in the marine environment at levels that are sustainable and that compromise neither the uses and activities of future generations nor the capacity of marine ecosystems to respond to natural and human-induced changes.
in writing. (PT) We welcome the initiative to establish an action framework in the area of marine environment policy, with the appropriate financial resources. Given its strategic importance, the Member States must set out assessment strategies and environmental objectives for their marine environment, in collaboration with the other Member States or with third countries, this after all being an issue in which one country's actions may have a knock-on effect in other countries.
There is a key question throughout this process, and that is who owns and manages the sea areas to which this directive applies. Both the proposed directive and the amendments adopted today in the Lienemann report begin with the definition of 'European marine waters', which fails to clarify what our exclusive economic zone is and what the role of each Member State is in this context.
As regards the creation of supranational bodies, there is no indication as to whether this is a decision that can only be taken unanimously on the basis of the principle of sovereign States with equal rights or whether, contrariwise, this can be imposed by a majority as proposed in the so-called European Constitution. Given the lack of clarity on these issues, we abstained from the final vote.
The purpose of the 'Marine Environment Directive' is to establish a high level of protection for Europe's seas and oceans, to extend our knowledge of this heritage, on which there remains a great deal to discover, and to define a management strategy based on an integrated approach, with qualitative and quantitative objectives aimed at reducing the pressure on marine resources and their ecosystems.
I wish to highlight the reference to the need for EU cofinancing of measures to be carried out in order to enforce the directive, and their inclusion in the budgets from 2007 onwards. This measure is very important for Portugal given that it is a country with an enormous exclusive economic zone, the largest in the EU, which therefore involves high costs.
Approving the change to the deadline for achieving the objectives set out - from 2021 to 2017 - as proposed by the Group of the European People's Party (Christian Democrats) and European Democrats, is indicative of Parliament's ambitious attitude to this issue and the extent of its commitment to seeking 'good environmental status' for the marine environment.
The remaining measures provided for, which are aimed at ensuring the sustainability of economic activities involving the seas and oceans, protecting biodiversity and preventing pollution, also proposed by the PPE-DE, are also highly important, improving substantially upon the Commission's proposal ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. - (FR) I welcome the adoption at first reading of Mrs Lienemann's report on the 'Marine Strategy Directive', an essential document that is in line with the Framework Water Directive (FWD). However, I would like to say that I am not convinced of the feasibility of the timescale that has just been adopted. Indeed, we do not yet have sufficient knowledge of the marine environment in order to reach a true assessment of the environmental situation of European seas within the shortened period. As we are witnessing with the implementation of the FWD, the preparation and analysis phase is always difficult and longer than anticipated. Moreover, the marine environment is by no means characterised by rapid change. I therefore feel that the timetable proposed by the Commission is already sufficiently ambitious.
in writing. - (PT) We welcome the initiative of a marine environment policy as part of the cooperation and coordination that is needed between different countries, whilst ensuring that full sovereignty over territory and resources is safeguarded for each country, and that economic, social and environmental aspects are taken into account.
The preservation of fisheries resources has been put in jeopardy particularly by marine pollution and by the large volume of shipping, both of which affect fishing. Fishing itself is just one of many factors, and certainly not the most significant one.
Fish stocks, and the regeneration thereof, are an indispensable component in ensuring the future of fisheries; without fish there is no fishing. Fishermen are therefore the most important stakeholders in protecting and regenerating the marine environment. Against this backdrop, stock recovery measures must, with appropriate funding, involve much-needed economic and social compensation for the sector and its workers.
The key issue is respect for the Member States' sovereignty, in particular over their exclusive economic zones and their ability to implement independent measures to defend their fisheries resources.
Lastly, although the marine strategy and the CFP need to be closely linked, the latter must not impose its structures on fishing structures.
in writing. The marine environment requires protection and conservation. The conclusion of Good Environmental Status should be welcomed. However, in supporting Amendment 91 we clarify that oil and gas exploitation in the marine environment can continue, subject to international rules. The contribution of the oil and gas industry to the Scottish economy is important to recognise.
Mr President, mercury is a highly toxic and dangerous substance. Eliminating it from all uses, especially household uses, where there are adequate substitutes is an eminently sensible proposal, supported by all 25 governments in the Council.
Yet the PPE-DE Group, egged on by the British Conservatives, has voted to allow extra exemptions for precisely those products which are likely to find their way into household use, which is the most dangerous place for them. That does not square with what David Cameron is saying back home in Britain, or even with what the Conservative Party website says about its commitment to phase out dangerous chemical substances.
I hope at least that the British Conservatives, after weeks of campaigning against so-called 'diktats' from Brussels, will now refrain from using such language. They will have seen today that the outcome of European legislation is being determined by a democratic vote in this Parliament, rather than by European Commission 'diktats'.
Even if they express no regret over what they have done today, I hope they will at least desist from using that sort of vocabulary when campaigning on such issues.
in writing. - (PT) This proposal follows on from the 'Community Strategy concerning mercury' adopted in January 2005 and is aimed at reducing the use of products containing mercury by banning the marketing of devices containing mercury.
Once this report is adopted, the marketing of all measuring devices will be banned and the Commission's original proposal will be amended so that the new regulation can enter into force as quickly as possible.
Excluded from this regulation are products that are already on the market, devices regarded as antiques and collectors' items, and barometers, the manufacture of which should be duly licensed, and which may be phased out.
The use of traditional barometers in Europe is very low, as is the total amount of mercury that they account for. Their exclusion and that of measuring instruments over 50 years old from this proposal is an important measure, because it protects existing small manufacturers, and because the mercury is usually recycled and reused. Had they been included - thereby hammering the final nail in the coffin of the traditional barometer manufacturing industry - there could have been contamination and unforeseen flows of mercury...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
I voted in favour of the Sornosa Martínez report on the proposal for a directive of the European Parliament and of the Council amending Council Directive 76/769/EEC relating to restrictions on the marketing of certain measuring devices containing mercury. In view of the highly toxic nature of this substance for human beings, ecosystems and nature, restrictions are needed on the marketing of these products. This will help prevent substantial quantities of mercury from entering the waste stream and will contribute to a high level of protection of the environment and human health.
Devices containing mercury must be replaced wherever there are safer alternatives on the market. Exceptions may, however, be authorised in cases where there are no alternative solutions yet available and in rare cases of keeping traditional barometers, museum collections and industrial heritage.
in writing. I voted for this report to limit the use of mercury - a highly dangerous substance. I was astounded to see the British Tory MEPs vote against a ban. This runs counter to their leader David Cameron's explicit commitment to banning dangerous chemicals. It is sad to see that the Tories hold the health and safety of future generations so lightly. Once again they say one thing at home and another thing abroad.
in writing. A Lancet report published in the UK last week highlighted the dangers of toxic chemicals for the health of the unborn and young children. Mercury is extremely toxic, bioaccumulative and persistent in the environment. There are no safe exposure levels and yet mercury is getting into our waste stream from discarded household products containing mercury. That is why Labour MEPs agree with the 25 EU governments and the Commission that mercury should be phased out in all but essential uses. We are opposed to a permanent exemption for mercury barometers because substitutes are available, but we proposed and will support a longer, two-year phase-out period for mercury barometers to allow industry to adapt to the new law.
in writing. - (FR) In January 2005, the European Parliament approved my report on the European Environment and Health Action Plan 2004-2010 by a very large majority. Its recommendations included the progressive banning of a number of chemical substances which, like the mercury used in dental amalgams and in non-electronic measuring and checking devices, are extremely worrying in terms of human health. They need to be replaced by safer alternatives.
Indeed, the 33 tonnes of mercury used each year in the European Union are, like other heavy metals, the cause of neurological illnesses affecting children, in particular.
In our societies, where chemicals are ubiquitous, public health absolutely must from now on be the first consideration. That is why I regret that - notwithstanding the opinion of our rapporteur, Mrs Sornosa - 327 of my fellow Members have seen fit to limit the bans whereby items such as thermometers and barometers that contain mercury and are intended for the general public could no longer be placed on the market.
Tomorrow, however, it will be necessary to go further and to call for the 25 Member States to take ambitious measures to ensure that mercury in all its forms disappears from public places as vulnerable as maternity hospitals, day nurseries, hospitals and schools.
Mr President, this vote shows that reform of the common agricultural policy still faces stiff resistance from vested interests every step of the way.
Despite such resistance, step by step reform has already led to a relative decline in CAP spending and a switch from spending on price support to support for more environmental improvements, income support and rural development. Export subsidies will also be phased out. But further steps down this path remain necessary. They will be achieved, despite the resistance displayed by the votes today.
(CS) Ladies and gentlemen, the MEPs from the Czech Civil Democratic Party today refused to support the Goepel report on the proposal for a Council regulation laying down rules for voluntary modulation of direct payments. The report rejects the proposal tabled by the Commission, on the basis of an agreement with the Council, to increase the flexibility of the common agricultural policy (CAP) basing it more closely on actual national conditions.
This is a ridiculous position for Parliament to take, and one that we cannot support under any circumstances. The CAP currently discriminates against all of the new Member States including the Czech Republic. The rapporteur's reference to the principle of prohibiting discrimination thus makes a mockery of all farmers in the new Member States. Discrimination against these farmers is actually taking place. This year they received 35% of appropriations in direct payments, as opposed to the 100% received by farmers from the old Member States, and this explains why we voted as we did.
(DE) Mr President, my apologies for not having been paying enough attention earlier on.
What I wanted to say was that I very much approve of Mr Goepel's - our rapporteur's - approach and the line he has taken, and that I do not quite understand why the Commission is being so stubborn in holding to its own. I hope that we will, over the next two months, which the new timetabling arrangements have now made available to us, be able to find ways and means of preventing any renationalisation of agricultural policy at a time when money is needed right across the Community, and I will endeavour to work towards that end.
I believe there should be room to negotiate, and I hope that the Commission will have a more sensible attitude to that.
It goes without saying that the Dutch Members of the Socialist Group in the European Parliament are in favour of more modulation, of transferring funds from the first to the second pillar of the agricultural budget. Modulation is, from a social democratic point of view, a considerable improvement on the unfairness of the present income subsidies. Indeed, the biggest farmers receive disproportionately a great deal more than the others. Moreover, income subsidies are inefficient, because they insufficiently increase farmers' spending power.
Rural development offers more opportunities for all people living in the countryside. Young and old need good facilities, a strong infrastructure and a diverse economy. Rural development is also in the interest of the large majority of farmers.
Although voluntary modulation is less desirable than compulsory modulation on account of the possible distortion of competitive relations between European farmers, the Dutch Labour Party can go along with it nevertheless, because it represents a step in the right direction. The Council has taken a decision, though, without walking the most basic democratic path first. The European Parliament has not been heard about this major intervention in the budget.
The unfortunate fact is that, due to this democratic deficit, it is impossible for us to support the motion for a resolution, and we have therefore abstained.
in writing. - (PT) We voted against the rapporteur's position and therefore in favour of the Commission's legislative proposal because 'modulation' - that is to say, the possibility of transferring up to 20% of appropriations granted to farmers receiving more than EUR 5 000 per year from the first to the second pillar of the CAP - is an essential instrument for introducing a measure of justice into the distribution of agricultural aid.
We wish to point out that in Portugal only 5% of farmers receive more than EUR 5 000 per year. We fail to understand how the current situation can be preferable to the alternative proposal of 'voluntary modulation'.
We, the undersigned to this explanation of vote, advocate that the ideal solution would be 'compulsory modulation', which we believe to be inevitable in the short to medium term. Given the alternative put forward, we find its rejection by Parliament incomprehensible.
In Portugal's case, the proposed mode of application would make it possible to increase rural development aid by some EUR 50 million per year, which would benefit many farmers who are currently excluded from any support.
The central thrust of this report is that the Commission's proposal is not a proposal for genuine modulation. Such a proposal would increase aid to those who receive the least, or receive nothing, at the expense of those who receive a large amount, the purpose of which is to ensure greater fairness in the distribution of aid among producers, countries and holdings and to support small and medium farmers and family farming.
We feel that the Commission should table a fresh proposal in order to create genuine modulation, which would guarantee greater fairness and release financial resources by introducing a maximum limit to aid per holding (capping) and a percentage increase in aid for farmers who receive the least from the CAP (modulation), for example, by proposing a 15% to 20% increase for farmers who receive less than EUR 5 000 in aid and, in addition to this figure, taking various circumstances into account.
Without this, there is a risk that existing inequalities will be exacerbated. We therefore urge the Commission to recast the proposal in order to ensure that a decision on this issue does not ultimately lead to the renationalisation of the CAP. Hence our vote against the report, in the hope of paving the way for a new proposal.
in writing. - (FR) At a time when the EU is facing an upsurge in nationalist sentiment, the Commission's proposal to introduce a voluntary modulation of direct payments within the framework of the common agricultural policy signals a new stage in the disintegration of Community solidarity.
Faced with this danger, Parliament had to respond and make its voice heard in order to reaffirm the commitment felt by the representatives of the European nations to defending the 'common' character of the EU's public policies, of which the common agricultural policy is the most potent symbol and the most successful achievement.
With this in mind, I voted in favour of the Goepel report, which was presented today in plenary, and, in particular, in favour of the explicit request outrightly to reject the European Commission's proposal.
This position, which expresses the opinion of the majority of Members present today, reflects Parliament's clear and unambiguous desire not to betray its vision of the future Europe and not to make of the CAP an adjustment variable intended to compensate for the reprehensible weaknesses of a European budget crippled by the EU Member States' lack of ambition.
It signals the demand to retain a system of support for producers. Based on the principle of equity, this alone is capable of guaranteeing the future survival of viable and competitive European agriculture characterised by solidarity.
in writing. (SV) We are voting against this report, but we are abstaining from voting on the Commission's proposal in this area.
The explanatory statement in this report contains a number of views such as criticism of the common agricultural policy being abandoned or renationalised - something which the June List would find desirable - and of it contravening the European Parliament's right of participation, a view that the June List does not share.
In addition, the explanatory statement maintains that the 'health check', or the 'mid-term review' as we prefer to call it, of the long-term budget planned for 2008/2009 should only form the basis of proposals for the financing period after 2013. The June List absolutely does not share this view. We believe that the mid-term review must lead to cuts in the agriculture/rural development budget as early as in the budget period currently at issue, 2007-2013.
Following the Council's offer to the Member States of the option of voluntarily modulating 20 per cent of the agricultural direct payments from the first to the second pillar, this was incorporated into the Commission's proposal and will, without doubt, have cuts in agricultural subsidies as a consequence. The Council, Parliament and the Commission had, in the Financial Perspective, agreed to review the EU's expenditure on - among other things - the common agricultural policy, but not before 2013. Our farmers need the security to plan ahead if they are to remain competitive, and so it is now that we must ensure that the money set aside for the agricultural budget until 2013 remains unchanged, and that those funds will indeed be spent on agricultural activity. It is unacceptable that farming families should, through compensation payments, get better financial support in one Member State than in another. The object of European agricultural policy is to secure European farmers comparable economic conditions in a single market. Since the Commission's proposal was not preceded by an impact assessment that might have brought to light any unequal treatment, it is impossible for Parliament to endorse it.
I voted 'no' in the hope of making the farmers' demands felt.
The Commission is preparing a new attack on small and medium-sized farm holdings in its proposal to reduce direct payments by 20%. Transferring 20% of resources from the first pillar, in other words direct payments, to the second pillar, which is basically reaped by businesses and large holdings, means a reduction in income support for small and medium-sized holdings.
The result will be to speed up the eradication of small holdings and the concentration of agricultural production in fewer hands. In numerous cases, agricultural production and employment will even shrink, without being compensated for by the development of second pillar activities.
As regards the proposal for this transfer to apply voluntarily, on the one hand this will create twin-track farming and, on the other hand, the prospect in the immediate future will be of the voluntary transfer becoming compulsory. This sort of modus operandi has been used in the past.
Farmers in Greece are experiencing the adverse impact of the new CAP. Tobacco production has fallen by 70% and sugar beet crops by 40%. The completion of the CAP will have the same adverse impact on other basic crops in my country. Today's proposal will be yet another blow to the cumulative and major problems of farmers, which is why we reject it.
The Danish Social Democrats have voted in favour of the Commission proposal whereby it would be possible for the Member States to apply voluntary modulation within agricultural policy, and we have thus voted against Parliament's report, which rejects the Commission proposal.
It must be emphasised that the Danish Social Democrats would prefer to see comprehensive, compulsory modulation. Since, however, it has not been possible to reach agreement to that effect, we see voluntary modulation as a serviceable alternative. It must be emphasised, however, that compulsory modulation - involving the long-term abolition of direct subsidies - continues to be the objective.
in writing. The CAP requires continued reform. It is disappointing that the Commission's proposal to introduce voluntary modulation of the CAP has been rejected. The introduction of voluntary modulation of the CAP would have provided for a sustainable approach to rural development. I hope that all those Members who have a direct interest in farming declared their interest and did not vote on this measure.
in writing. The Conservative delegation voted for the rejection of the modulation proposal presented by Lutz Goepel to give the Commission a chance to come forward with something better. We strongly object to the deal that Prime Minister Blair cobbled together last Christmas at the European Council which reduced the single farm payments made to English farmers in order to fund rural development schemes.
My farmers in the Witham and Maldon area - around Coggeshall, Terling, the Teys and the Tolleshunts - as in other parts of England, want a fair deal from the common agricultural policy. Voluntary modulation of 20%, top-slicing the single farm payment, will mean that our farmers are likely to be 20% worse off than even their Welsh, Scottish and Ulster counterparts, let alone the French. My farmers have no confidence in the British government, through either DEFRA or the Rural Payments Agency, being able to make payments on time, accurately or indeed to be able to make the payment at all to many individual farmers. Furthermore, there is now a danger that the UK will be fined by the European Commission for its ineptitude, and farmers will pick up the tab. Our rural community needs a fair deal and they are being completely short-changed by an incompetent Government.
in writing. (PT) The purpose of this Commission proposal, as confirmed in this report adopted today, is to set up a public-private partnership (PPP) to create a European air traffic management system. Such a PPP would set a dangerous precedent, given that it would be the first European PPP with the European Community's participation.
We do not wish to call into question the need for air traffic management systems to be constantly updated and enhanced, in order to make them more reliable, more accurate and, most importantly, safer, given their importance for the safety of all those who work in and use air space. We feel, however, that this objective is not best served by subjecting it to the interests and pressures of the private sector. Quite the opposite, in fact.
We are very disappointed at the rejection of the draft amendment to which we put our name in the Committee on Transport and Tourism (the committee responsible for delivering an opinion), which was aimed at safeguarding the interests of bodies representing employees in the air traffic management sector in decisions taken in the Board of Directors of the joint undertaking. Consequently, we could not support this report.
The joint project for a new generation European air traffic management system gets my vote.
It is particularly in my capacity as rapporteur on the extended powers of the European Air Safety Agency (EASA) that I wholeheartedly endorse the Community's declared objective of guaranteeing a high-performing air safety infrastructure that will make possible the safe, energy-efficient and environmentally friendly development of air travel while making use of the technical advances of such programmes as GALILEO.
According to current predictions, the volume of air traffic in Europe is set to double by 2025, and this makes it necessary that communications between pilots and air traffic controllers, which are still transmitted via radio, should be brought up to the latest state of the art.
I also advocate a public-private partnership, in which the European Community would participate, in order that SESAR's long-term success be secured.
I have abstained from the vote on the report by my esteemed colleague, Mr Garcia-Margallo y Marfil on the euro zone in 2006 since, though it puts forward some very interesting analyses, I regret the fact that it does not raise the issue straightaway of the development of the euro from a technical currency to a political tool benefiting growth and employment. The monetary policy conducted by the European Central Bank (ECB) seems to be at odds with reality: the exchange rate should normally be strong when there is strong economic growth and should depreciate when there is weak growth. The fact is that, in Europe, the opposite has been true since the start of the 1990s. While the Member States are undergoing reforms, the quest for zero inflation through an inappropriate monetary policy is leading Europe to record mediocre results in terms of economic growth. If this state of affairs continues, at a time when the price of raw materials and of energy is rocketing worldwide, we will have zero inflation and zero growth, and manufacturers will end up setting up their businesses in the dollar zone. With everything that is happening, it is as though the ECB is disregarding economic policy, while its US counterpart is thinking of nothing else.
As we know, the creation of the euro was a political decision that took no account of the specific needs of the members of the euro zone. This view is borne out by the differences, in relation to 2005, among those Members as regards economic growth, unemployment rates and inflation.
We have always stated that, with a single monetary policy, given the budgetary restrictions arising from the Stability and Growth Pact, the workers would have to carry the can for the problems associated with adopting the euro, in order to serve the interests of economic and financial groups. The report before us makes this very clear: 'Labour markets should be made more flexible and those aspects of the legislation on permanent employment that may act as a barrier to labour market adjustment should be removed.' In other words, it is promoting the liberalisation of redundancies and fixed-term contracts. It also calls for 'wages to respond more rapidly to changing economic circumstances', or in other words for wages to be reduced depending on the cycle. These intentions could not be clearer.
Not satisfied with this, the rapporteur also promotes the liberalisation of services and energy, the strict application of the Stability and Growth Pact and compliance with the Lisbon agenda: the very blueprint for the European neoliberal consensus.
Hence our vote against the report.
in writing. (SV) Even though Sweden decided, through a referendum, not to participate in economic and monetary union (EMU), we have chosen to vote against the report and would like to take the opportunity to explain why we have done so.
The report provides a clear picture of how EMU goes hand in hand with the creation of an EU state. According to the report, macroeconomic policy between the countries of the euro area is to be coordinated, and the euro area is to speak with one voice in international financial institutions and fora. The report advocates better fiscal, especially budgetary, coordination and the coordination of national fiscal calendars. Moreover, the objective of introducing a Common Consolidated Corporate Tax Base in Europe could be achieved through the mechanism of enhanced cooperation if Member States were unable to reach unanimous agreement.
We can only conclude that the representatives of the 'no' campaign in Sweden's EMU referendum in 2003 were entirely correct in their argument when they pointed out that EMU was a major step on the road to a United States of Europe.
in writing. The Conservative Party policy in relation to the euro is clear and unequivocal: we are firmly committed to keeping the pound.
We have no desire to be part of the single currency, but neither do we have any wish for the project to fail, as we believe that there is a UK national interest in there being a strong European economy with a stable currency that provides a good trading environment for British business and industry.
In line with our long-standing position on matters relating to the euro and euro area, I and my British Conservative colleagues have abstained on this report.
in writing. As an oceanographer, I am delighted to support this report on the Strategy on the Marine Environment. The EU has for too long collapsed rural policy into agricultural policy. Finally this has begun to change in a positive way to recognise that farming is only a minority, if important part, of the rural economy. We face an identical problem with respect to maritime policy. It has been seen as fisheries policy writ large, but now, with the Commission Paper on maritime policy currently out for consultation - I recently participated in a conference on the subject in Weymouth organised by the South West Regional Development Agency - this report and the Lienemann report voted earlier today, it looks as if we are going to finally move away from a one-dimensional maritime policy to a policy that embraces our seas, oceans and coasts as vital for food and the environment, transport and tourism.
in writing. (SV) In this commentary on the strategy on the marine environment, the rapporteur brings up many interesting and important issues. One example is when he states that the Common Fisheries Policy must meet the requirements for sustainable development, whilst those Member States that wish to adopt more urgent measures in order to protect a particular stock should have the opportunity to do so.
Amongst the negative aspects of the report are the comments on funding; the rapporteur is concerned about the lack of resources with which to implement the strategies, the implication being that resources from the Community budget should be contributed for this purpose and that it would be a good idea to use resources from, for example, the Structural Funds.
We have made the judgment that the positive elements in the report outweigh the negative ones and we have therefore voted in favour of the report in today's vote.
in writing. (PT) This own-initiative report is aimed at creating a single European market for mortgage credit and the promotion thereof at cross-border level. The banks and the capital markets have a major interest in this issue given that in 2004 the volume of outstanding loans was EUR 4.7 billion, equivalent to 45% of the EU's GNI. This is very much a growth market.
The report follows the neoliberal line. It provides for more competition in the sector, European or cross-border mortgages, a secondary market for mortgage credit and the possibility for it to be negotiated on the capital markets, cross-border mergers and acquisitions in the financial services sector, the opening-up of this market to institutions other than credit institutions, guaranteed freedom to provide services and the liberalisation of these services, restrictions on the State's ability to regulate, online marketing of mortgage credit and access for foreign organisations to customer credit databases, including non-compliance.
It is not difficult to see the risks involved with all of these proposals, in terms of market volatility. This would jeopardise mortgage assets, that is to say, the savings of many workers and other home buyers. We therefore voted against the report.
It goes without saying that we in the Group of the Alliance of Liberals and Democrats for Europe are in favour of opening up markets, including the market in mortgages. I am therefore well disposed towards the Purvis report, which suggests investigation into different measures that might benefit the consumer through, for example, competition among mortgage lenders, but I have no choice but to vote against it on the grounds that the report is not very clear about the different systems of tax benefits when mortgages are concluded, and particularly harmonised. This is an exploratory first proposal in which, above all, the call for further analysis is prominent. The legislative phase is a long way off.
Since the mortgage market falls within the scope of the free movement of services, I support the creation of an internal market for mortgage lending. I refuse, though, to lend my support to the harmonisation of the system of tax deduction of mortgage interest via a backdoor in Brussels.
Time after time, politicians stress that Europe must look after the core themes and cross-border issues, but this statement by the European Parliament is at odds with that. Most of its Members do not appear bothered about the fact that tax policy is not one of the EU's competences. That is why the Dutch People's Party for Freedom and Democracy delegation in the European Parliament deemed it necessary to vote against paragraph 45 of the Purvis report and, indeed, against the report as a whole. I find it regrettable that, since none of the big groups dared apply for a roll-call vote on this matter, the European citizen can only guess how individual MEPs have voted.
in writing. I welcome the Green Paper on Mortgage Credit, which explores how competition in the EU mortgage market could increase consumer choice and reduce costs.
Consumer confidence in banks is of paramount importance. Therefore the willingness of a borrower to deal with a foreign lender will be determined not only by the competitiveness of the mortgage, but also by the level of consumer protection that will apply to the foreign lender.
Ireland enjoys a relatively sophisticated mortgage credit market in EU terms, including access to the full range of competitively priced mortgage products. Expansion of this market across borders may develop naturally through subsidiaries or branches abroad on a more widespread basis, if the market is encouraged in other areas. Therefore I believe that legislative intervention should only be used as a last resort and to address proven market failure.
I fully encourage the Commission in creating electronic land registers which can be accessed online. The fact of the matter is that lenders cannot enter other markets without absolute certainty regarding the security of their collateral. Given the experience that many citizens have had purchasing overseas property, an online register reflecting all relevant charges affecting property ownership rights is vital.
in writing. - (FR) There are 25 national legislations governing mortgage credit, and soon there will be 27 standing in the way of a common European approach. This Green Paper issued by the European Commission will finally make it possible to carry out proper studies of this issue and to go for the sensible options.
Any Community measure concerning the European mortgage credit market must, above all, be of direct benefit to the public. However, consumers often come up against too many obstacles, be they legal or economic.
In voting in favour of the report by Mr Purvis, I opted for making the mortgage credit market accessible to a larger number of potential borrowers.
In the Committee on Internal Market and Consumer Protection, I had, in this connection, personally pushed for its rapporteur, Mr Medina Ortega, to take account of borrowers with insecure and insubstantial credit profiles, workers on fixed-term contracts and first-time buyers.